UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB (Mark One) [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number0-50742 SIGN MEDIA SYSTEMS, INC. (Exact name of small business issuer as specified in its charter) FLORIDA (State or other jurisdiction of incorporation or organization) 02-0555904 (IRS Employer Identification No.) 2100 19th Street, Sarasota FL34234 (Address of principal executive offices) (941) 330-0336 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[ X ]No[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[ X ] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:12,026,355 Common Shares no par value as of September 30, 2007 Transitional Small Business Disclosure Format (Check one): Yes [ ] No [ X ] 1 PART I — FINANCIAL INFORMATION Item 1.Financial Statements. SIGN MEDIA SYSTEMS, INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2 (UNAUDITED) 2 SIGN MEDIA SYSTEMS, INC. INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Balance Sheet at September 30, 2007 (Unaudited) 4 Condensed Consolidated Statements of Operations for the Nine and Three Months Ended September 30, 2007 and 2006 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 (Unaudited) 6 Notes to the Condensed Consolidated Financial Statements (Unaudited)7 - 12 3 SIGN MEDIA SYSTEMS, INC. CONSOLIDATED BALANCE SHEET (UNAUDITED) SEPTEMBER 30, 2007 ASSETS 2007 CURRENT ASSETS Cash and cash equivalents $ 277 Accounts receivable, net 946 Prepaid expenses 100,000 Total current assets 101,223 PROPERTY AND EQUIPMENT - Net 68,254 OTHER ASSETS Due from related parties 608,240 Total other assets 608,240 TOTAL ASSETS $ 777,717 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Current portion of long-term debt $ 5,121 Accounts payable and accrued expenses 128,931 Due to related parties 42,767 Total current liabilities 176,819 TOTAL LIABILITIES 176,819 STOCKHOLDERS' EQUITY Common stock, no par value, 100,000,000 shares authorized, 12,026,355 shares issued and outstanding at September 30, 2007 1,757,400 Additional paid-in capital 671,700 Accumulated deficit (1,828,202 ) Total stockholders' equity 600,898 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 777,717 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SIGN MEDIA SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE SIX AND THREE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) NINE MONTHS ENDED THREE MONTHS ENDED September 30, September 30, September 30, September 30, 2007 2006 2007 2006 REVENUE Sales Income $ 24,784 $ 734,494 $ 71 $ 5,816 Total revenue 24,784 734,494 71 5,816 COST OF GOODS SOLD 3,446 26,929 46 11,109 GROSS PROFIT 21,338 707,565 25 (5,293 ) OPERATING EXPENSES Professional fees and administrative payroll 1,366,092 40,976 95,304 10,277 General and administrative expenses 552,111 276,815 57,764 63,178 Depreciation 30,498 48,938 10,166 16,000 Total operating expenses 1,948,701 366,729 163,234 89,455 INCOME (LOSS) BEFORE OTHER INCOME (EXPENSE) (1,927,363 ) 340,836 (163,209 ) (94,748 ) OTHER INCOME (EXPENSE) Impairment of inventory (7,462 ) - - - Interest income and other 22,744 25,001 7,284 7,001 Interest expense and penalty (9,980 ) (1,280 ) (9,598 ) - Total Other Income (Expense) 5,302 23,721 (2,314 ) 7,001 NET INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES (1,922,061 ) 364,557 (165,523 ) (87,747 ) Provision for income taxes - 77,775 - - NET INCOME (LOSS) APPLICABLE TO COMMON SHARES $ (1,922,061 ) $ 286,782 $ (165,523 ) $ (87,747 ) NET INCOME (LOSS) PER BASIC AND DILUTED SHARES $ (0.17 ) $ 0.03 $ (0.01 ) $ (0.01 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 11,456,234 8,460,000 11,787,724 8,460,000 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 SIGN MEDIA SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) FOR THE SIX AND THREE MONTHS ENDED SEPTEMBER 30, 2 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (1,922,061 ) $ 286,782 Adjustments to reconcile net income (loss) to net cash (used in) operating activities: Depreciation 30,498 48,938 Bad debt expense 393,835 - Issuance of common stock for consulting 1,075,000 - Issuance of common stock for compensation 90,000 - Impairment of inventory 7,462 - Changes in assets and liabilities: (Increase) in accounts receivable (946 ) (752,823 ) Decrease in inventory - 17,538 Increase in prepaid expenses and other current assets (100,000 ) - Increase (decrease) in accounts payable and accrued expenses (63,471 ) 22,352 Total adjustments 1,432,378 (663,995 ) Net cash (used in) by operating activities (489,683 ) (377,213 ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment (3,281 ) (5,612 ) Increase in interest receivable - related party - 407,821 Payments to related parties (192,109 ) - Net cash provided by (used in) investing activities (195,390 ) 402,209 CASH FLOWS FROM FINANCING ACTIVITIES: Payments on long-term debt (6,867 ) (21,632 ) Issuance of common stock for cash 362,500 Proceeds from debt - related parties 25,590 - Net cash provided by (used in) financing activities 381,223 (21,632 ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (303,850 ) 3,364 CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD 304,127 2,252 CASH AND CASH EQUIVALENTS - END OF PERIOD $ 277 $ 5,616 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for interest $ 9,980 $ 1,280 Cash paid during the year for income taxes $ - $ 1,280 SUPPLEMENTAL DISCLOSURE OF NON CASH INFORMATION: Common stock issued for compensation $ 90,000 $ - Common stock issued for consulting $ 1,075,000 $ - Bad debt expense $ 393,835 $ - The accompanying notes are an integral part of these condensed consolidated financial statements. 6 NOTE 1-ORGANIZATION AND BASIS OF PRESENTATION The condensed consolidated unaudited interim financial statements included herein have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.The condensed consolidated unaudited financial statements and notes are presented as permitted on Form 10-QSB and do not contain information included in the Company’s annual condensed consolidated unaudited statements and notes.Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading.It is suggested that these condensed consolidated unaudited financial statements be read in conjunction with the December 31, 2006 audited consolidated financial statements and the accompanying notes thereto.While management believes the procedures followed in preparing these condensed consolidated unaudited financial statements are reasonable, the accuracy of the amounts are in some respects dependent upon the facts that will exist, and procedures that will be accomplished by the Company later in the year. These condensed consolidated unaudited financial statements reflect all adjustments, including normal recurring adjustments which, in the opinion of management, are necessary to present fairly the consolidated operations and cash flows for the periods presented. The Company was incorporated on January 28, 2002 as a Florida corporation. Upon incorporation, an officer of the Company contributed $5,000 and received 1,000 shares of common stock of the Company. Effective January 1, 2003, the Company issued 7,959,000 shares of common stock in exchange of $55,702 of net assets of Go! Agency, LLC, a Florida limited liability company (“Go Agency”), a company formed on June 20, 2000, as E Signs Plus.com, LLC, a Florida limited liability company.In this exchange, the Company assumed some debt of Go Agency and the exchange qualified as a tax-free exchange under IRC Section 351.The net assets received were valued at historical cost. The net assets of Go Agency that were exchanged for the shares of stock were as follows: Accounts receivable $ 752,823 Fixed assets, net of depreciation 131,468 Other assets 443,407 Accounts payable (238,622 ) Notes payable (32,765 ) Other payables (230,008 ) Total $ 826,303 Go Agency was formed to pursue third party truck side advertising.The principal of Go Agency invested approximately $857,000 in Go Agency pursuing this business.It became apparent that a more advanced truck side mounting system would be required and that third party truck side advertising alone would not sustain an ongoing profitable business.Go Agency determined to develop a technologically advanced mounting system and focused on a different business plan.Go Agency pre-exchange transaction was a company under common control of the major shareholder of SMS.Post-exchange transactions have not differed. Go Agency still continues to operate and is still under common control. Go Agency and the Company developed a new and unique truck side mounting system, which utilizes a proprietary cam lever technology, which allows an advertising image to be stretched tight as a drum.Following the exchange, the Company had 7,960,000 shares of common stock issued and outstanding.The Company has developed and filed an application for a patent on its mounting systems.The cam lever technology is considered an intangible asset and has not been recorded as an asset on the Company’s consolidated balance sheet.This asset was not recorded due to the fact that there was no historic recorded value on the books of Go Agency for this asset. On November 17, 2003, the Company entered into a merger agreement by and among American Power House, Inc., a Delaware corporation and its wholly owned subsidiary, Sign Media Systems Acquisition Company, Inc., a Florida corporation and Sign Media Systems, Inc.Pursuant to the merger agreement, Sign Media Systems merged with Sign Media Systems Acquisition Company with Sign Media Systems being the surviving corporation.The merger was completed on December 8, 2003, with the filing of Articles of Merger with the State of Florida at which time Sign Media Systems Acquisition ceased to exist and Sign Media Systems became the surviving corporation.American Powerhouse was not actively engaged in any business at the time of the merger.However, sometime prior to the merger, American Power House had acquired certain technology for the manufacture of a water machine in the form of a water cooler that manufactures water from ambient air.Prior to the merger, American Power House granted a license to Sign Media Systems Acquisition to use that technology and to manufacture and sell the water machines.The acquisition of this license was the business purpose of the merger.As consideration for the merger, Sign Media Systems issued 300,000 shares of its common stock to American Power House, 100,000 shares in the year ending December 31, 2003, and 200,000 shares in the year ending December 31, 2004.The 300,000 shares of stock were valued at $1.50 per share based on recent private sales of Sign Media Systems common stock. At the time of the merger the Company was in negotiations with independent dealers in Central America who sold United States products in Central and South America and who had expressed a desire to market this product in that territory. Ultimately, the Company was unable to come to a satisfactory agreement with these dealers for the sale of this product. Accordingly, the Company is not currently engaged in the business of manufacturing and sale of this product. The Company will not become engaged in the business of manufacturing and selling this product until it can identify and come to a satisfactory agreement with an independent dealer or dealers in that territory for the sale of this product. The Company cannot currently predict when or if it will identify and come to a satisfactory agreement with an independent dealer or dealers in this territory for the sale of this product. Due to these problems with the Company’s plans for marketing and distribution of the water machine subsequent to the merger, the license has no carrying or book value for the periods ended September 30, 2007 and 2006 in the Company’s consolidated financial statements for September 30, 2007 and 2006. There were no other material costs of the merger. There was and is no relationship between American Powerhouse and either Sign Media Systems or GO! Agency.The Company recorded this license as an intangible asset for $150,000 for the 100,000 shares of stock issued in 2003 and subsequently impaired the entire amount. The Company issued the remaining 200,000 shares in 2004, and recorded a liability for stock to be issued at $300,000. There is a $450,000 charge against income reflected in the consolidated statements of income for the year ended December 31, 2003. NOTE 2-SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The condensed consolidated unaudited financial statements include the accounts of the Company and its wholly owned subsidiary.All significant intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of condensed consolidated unaudited financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue and Cost Recognition Currently, the Company has three primary sources of revenue: (1) The sale and installation of their mounting system; (2) The printing of advertising images to be inserted on trucks utilizing the Company’s mounting systems; and (3) Third party advertising. 7 NOTE 2-SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Revenue and Cost Recognition (continued) The Company’s revenue recognition policy for these sources of revenue is as follows. The Company relies on Staff Accounting Bulletin Topic 13, in determining when recognition of revenue occurs. There are four criteria that the Company must meet when determining when revenue is realized or realizable and earned. The Company has persuasive evidence of an arrangement existing; delivery has occurred or services rendered; the price is fixed or determinable; and collectibility is reasonably assured. The Company recognizes revenue from the sale of its mounting systems and images when it completes the work and either ships or installs the products. The Company recognizes revenue from third party advertising only when it has the contractual right to receive such revenue. The Company does retain a liability to maintain systems and images that are installed for purposes of third party advertising. However, any damage caused by the operator of the truck is the responsibility of the lessor of the space and is not the Company’s liability. To date the Company has experienced no cost for maintaining these leased systems. All deposits are non-refundable. In addition, the Company offers manufacturer’s warranties. These warranties are provided by the Company and not sold. Therefore, no income is derived from the warranty itself. Cost is recorded on the accrual basis as well, when the services are incurred rather than when payment is made. Costs of goods sold are separated by components consistent with the revenue categories. Mounting systems, printing and advertising costs include purchases made, and payroll costs attributable to those components. Payroll costs is included for sales, engineering and warehouse personnel in cost of goods sold. Cost of overhead is de minimus. The Company’s inventory consists of finished goods, and unassembled parts that comprise the framework for the mounting system placed on trucks for their advertising. All of these costs are included in costs of goods sold for the nine months ended September 30, 2007 and 2006. Warranties The Company offers manufacturers warranties that covers all manufacturer defects. The Company accrues warranty costs based on historical experience and management’s estimates. The Company has not experienced any losses in the past two years with respect to the warranties, therefore has not accrued any liability for the nine months ended September 30, 2007 and 2006. The following table represents the Company’s losses in the past two years with respect to warranties. Balance Charged Balance at Beginning to Costs and at End of of Period Expenses Deductions Period Nine Months ended September 30, 2007 $ - $ - $ - $ - Nine Months ended September 30, 2006 $ - $ - $ - $ - Provision for Bad Debt Under SOP 01-6 "Accounting for Certain Entities (including Entities with Trade Receivables) That Lend to or Finance the Activities of Others” the Company has intent and belief that all amounts in accounts receivable are collectible.The Company extends unsecured credit to its customers in the ordinary course of business but mitigates the associated credit risk by performing credit checks and actively pursuing past due accounts over 90 days. Management's policy is to vigorously attempt to collect its receivables monthly.The Company estimated the amount of the allowance necessary based on a review of the aged receivables from the major customer.Management additionally instituted a policy for recording the recovery of the allowance if any in the period where it is recovered. Bad debt expense for the nine months ended September 30, 2007 and 2006 was $393,835 and $-0-, respectively. Cash and Cash Equivalents The Company considers all highly liquid debt instruments and other short-term investments with an initial maturity of three months or less to be cash equivalents. The Company maintains cash and cash equivalent balances at several financial institutions that are insured by the Federal Deposit Insurance Corporation up to $100,000. Accounts Receivable Accounts receivable are presented at face value, net of the allowance for doubtful accounts. The allowance for doubtful accounts is established through provisions charged against income and is maintained at a level believed adequate by management to absorb estimated bad debts based on current economic conditions. Property and Equipment Property and equipment are stated at cost.Depreciation is computed primarily using the straight-line method over the estimated useful life of the assets. Furniture and fixtures5 years Equipment5 years Trucks3 years Advertising Costs of advertising and marketing are expensed as incurred.Advertising and marketing costs were $8,925 and $1,800 for the nine months ended September 30, 2007 and 2006, respectively. 8 NOTE 2-
